DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 7 October 2019 has been entered.

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action mailed 6 June 2019 and not repeated herein is overcome and hereby withdrawn.

Specification  
The disclosure is objected to because of the following informalities: 
On page 3, line 27, of the specification recites “the blank which will from the outside surface of the final container” it is suggested to replace “from” with “form” as it appears to be Applicant’s intent.
Appropriate correction is required.


Claim Objections
Claims 1 3-5, 7, 8, and 23-29 are objected to because of the following informalities:
Claim 1 is objected to because there are no line indentations separating the elements of the claim. As established by 37 CFR 1.75(i) and MPEP 608.01(m), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Claims 1, 3-5, 7, 8, and 23-29, line 1 recite “Packaging material…” and has improper formatting. For the purpose of examination and uniformity, claim 1 is interpreted as “A packaging material”, and claims 3-5, 7, 8, and 23-29 are interpreted as “The packaging material.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7, 8, and 23-29 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14, recite “wherein the two other body portion forming panels each comprise” and is indefinite. It is unclear if the limitation is referring to the “at least two others of 
Claims 3 and 4, line 2, recite the relative term “high-friction” and is indefinite. It is unclear what quantitative values would satisfy the relative term “high.” For the purpose of examination, the limitation is interpreted as “friction-increasing.” 
Claim 5, lines 3-5 recites “comprising a paperboard substrate a first layer of thermoplastics material on the first planar surface, and on the second planar surface a second layer of thermoplastics material” and is indefinite. There is insufficient antecedent basis for the limitation, and it is not clear if “the first planar surface” or “the second planar surface” is the same or different from the “respective opposite first and second surfaces” recited in claim 1. For the purpose of examination, the limitation is interpreted as “the first surface, and on the second surface”
Claim 7, line 14, recites “the depth of the line of depression is less than half” and is indefinite. There are a plurality of lines of depression, and it is unclear if the limitation requires one or all of the lines of depression to have such a depth. For the purpose of examination, the limitation is interpreted as “a depth of at least one of the plurality of lines of depression is less than half.”   
Claims 3-5, 7, 8, and 23-29 are also rejected under 35 U.S.C. 112(pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies. 
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 8 and 23-28 are rejected under 35 U.S.C. pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “the plurality of lines of depression form one or more gripping zones” and broader than the limitation of claim 1. Claim 1 recites “a plurality of gripping zones, a first gripping zone…and a second gripping zone” while claim 8 only requires one gripping zone. As such, claim 8 fails to further limit the subject matter of claim 1.  
Claim 23 recites “the plurality of lines of depression form first and second subgroups of lines of depression” and fails to limit the subject matter of claim 1 that recites “a first gripping zone formed from a pattern of substantially circular shaped lines of depression and a second gripping zone formed from a plurality of wave-form shaped lines of depression.”
Claims 24 and 25 fails to limit the subject matter of claim 1 that recites “a first gripping zone formed from a pattern of substantially circular shaped lines of depression and a second gripping zone formed from a plurality of wave-form shaped lines of depression” and the limitations of the circular shaped and wave-form shaped lines exhibit no clear distinctions or differences when compared to the limitations of claims 24 and 25.
Claims 26-28
Claims 24-29 are also rejected under 35 U.S.C. 112(pre-AIA ), fourth paragraph since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nozaki (JP 2003/276725; “Nozaki”) in view of Wong et al. (US 2008/0057242; “Wong”).
Regarding claim 1, Nozaki teaches a blank (1) that forms a paper carton (i.e., a packaging material for a container) useful for containing liquids, wherein blank comprises an inner surface and an outer surface (i.e., a first and a second surface) ([0001, 0005, 0013, 0017], Fig. 2 and 3), which reads on the limitations of a packaging material for forming a container having respective opposite first and second surfaces recited in claim 1. The blank comprises four sidewalls (11-14) and fold lines (a-f) (i.e., lines of weakness) ([0006, 0018], Fig. 3), which reads on the limitations of a row of body portion forming panels arranged side-by-side, the boundaries between said panels being defined by respective boundary lines of weakness extending from top to bottom of said panels substantially perpendicular to said row recited in claim 1. The formed paper carton comprises a bung hole to pour content out of ([0010], Fig. 2), which reads on the 
The blank comprises a pair of the sidewalls (e.g., side surface 11 and 13) having uneven parts (X), such as concave portions (X2) (i.e., lines of depression) on the outer surface ([0001, 0003, 0010, 0013], Fig. 2), which reads on the limitations of at least two others of the body portion forming panels adjacent the one body portion forming panel having a through-hole disposed proximate an end thereof, each of the at least two others of the body portion forming panels having disposed in the first surface thereof a plurality of lines of depression relative to the boundary lines recited in claim 1. The side surfaces (11 and 13) comprise uneven parts (X), such as the concave portions (X2) at two or more places ([0001, 0003, 0009], Figs. 1, 2, and 4), which reads on the limitations of wherein the two other body portion forming panels each comprises a first and second gripping zone formed from lines of depression recited in claim 1. 

    PNG
    media_image1.png
    871
    667
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    746
    741
    media_image2.png
    Greyscale

Figure 2 and 3 of Nozaki illustrating the disclosed paper carton container

    PNG
    media_image3.png
    591
    435
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    747
    857
    media_image4.png
    Greyscale

Figures 1 and 4 of Nozaki illustrating the disclosed paper carton container
Nozaki is silent the presence of a grip enhancing substance which is wholly contained within the plurality of lines of depression. 
Wong discloses a drink container (10) comprising an anti-slip layer (20), wherein the anti-slip layer is wholly contained in a recess in the sidewall of the container (24) ([0107], Fig. 2). The anti-slip layer can be comprised of, inter alia, a thermoplastic elastomer (TPE), a thermoplastic resin (TPR), or a thermoplastic olefin (TPO) which produces a good finger-grip texture in the finished article ([0107]). 

    PNG
    media_image5.png
    653
    433
    media_image5.png
    Greyscale

Figure 2 of Wong illustrating the disclosed container
Nozaki and Wong are both directed towards containers useful for containing liquids, wherein the outer surface of the containers have anti-slip properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the container of Nozaki by wholly containing an anti-slip TPE layer in a recess as taught by Wong in order to improve the grip of a container (Wong [0107]). As such, the concave portions (X2) of Nozaki in view of Wong would have entirely contained an anti-slip TPE, which reads on the limitations of a grip enhancing substance which is wholly contained within the plurality of lines of depression recited in claim 1.
Nozaki in view of Wong is silent regarding the first gripping zone formed from a pattern of substantially circular shaped lines of depression, the second gripping zone formed from a plurality of wave-form shaped lines of depression, and the lines of depression being angled obliquely relative to the boundary lines.
However, Nozaki discloses that uneven parts (X) are not limited in geometry, such as circular, quadrilateral or polygon, and can be continuous or discontinuous such as X1-3, wherein the uneven parts (X) can prevent slipping (i.e., improves grip) ([0001, 0003, 0009-0010], Figs. 1, 2, and 4). Therefore, one of ordinary skill in the art would have reasonably been able to change the orientation and/or shape of the concave portions (X2) as a matter of design choice. As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the concave portions (X2) of the blank of Nozaki in view of Wong into any desired orientation and shape, such as lines or circular shapes as a matter of choice while providing an enhanced grip. As such, the concave portions (X2) of Nozaki in view of Wong has two or more places having concave portions (X2) with any desired shape and orientation of a plurality of lines having any orientation (e.g., angled obliquely), which would have arrived at the limitations of the first gripping zone formed from a pattern of substantially circular shaped lines of depression, a second gripping zone formed from a plurality of wave-form shaped lines of depression, and the  lines of depression being angled obliquely relative to the boundary lines recited in claim 1.

Regarding claim 8, Nozaki teaches the concave portions (X2) improve skid (i.e., gripping zones) on the panels of the blank ([0003, 0007, 0010], Fig. 2), which reads on the plurality of lines of depression forming one or more gripping zones on the at least two others of the body portion forming panels recited in claim 8. 

Regarding claim 23, Nozaki teaches there are four concave portions (X2) ([0010], Fig. 2). Therefore one of ordinary skill in the art would have reasonably understood that the concave portions (X2) can form a first subgroup of lines with the first two lines, and a second subgroup of 

Regarding claims 24-28, as described above, Nozaki in view of Wong teaches the concave portions (X2) are not limited in geometry, such as circular, quadrilateral or polygon, and can be continuous or discontinuous such as X1-3, wherein the uneven parts (X) can prevent slipping (i.e., improves grip) ([0001, 0003, 0009-0010], Figs. 1, 2, and 4), and that the desired orientation and shape is a matter of design choice (e.g., the subgroups of lines angled differently or having circular and/or curved shapes).
As such, the concave portions (X2) of Nozaki in view of Wong would have had the first gripping zone and the second gripping zone having any shape and orientation, which one of ordinary skill in the art would have reasonably arrived at the claimed first subgroup of lines of depression and the second subgroup of lines of depression on at least two others of the body portion forming panels recited in claims 24-28.

Regarding claim 29, Nozaki teaches the concave portions (X2) of the first gripping zone is closer to the hole than the second gripping zone (Figs. 2 and 3), which reads on the limitations of the first subgroup of lines of depression in each of the least two others of the body portion forming panels is disposed more proximate to the end of the one body portion forming panel having a through-hole than the second subgroup of lines of depression recited in claim 29.

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nozaki in view of Wong as applied above in claim 1, and further in view of Fujihara et al. (US 2009/0105396; “Fujihara”).
Regarding claims 3 and 4, as described above, Nozaki in view of Wong teaches a blank that reads on the limitations of claim 1.
Nozaki in view of Wong is silent regarding the grip enhancing substance being a high-friction ink or varnish.
Fujihara discloses a thermoplastic elastomer composition comprising an acrylic block copolymer ([0001, 0007]). The thermoplastic elastomer composition has excellent flexibility, mechanical strength, weather resistance, water resistance and the like, therefore is used for various applications, inter alia, food packaging sheet, pen grip, assist grip ([0049-0050]).
Nozaki in view of Wong, and Fujihara are both directed to thermoplastic elastomer utilized for packaging. It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the blank of Nozaki in view of Wong by using the thermoplastic elastomer composition comprising an acrylic block copolymer as taught by Fujihara motivated by the expectation of having excellent flexibility, mechanical strength, weather resistance, water resistance and the like, and being suitable for various applications (Fujihara [0049-0050]). 
Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the blank of Nozaki in view of Wong by using the thermoplastic elastomer composition comprising an acrylic block copolymer as taught by Fujihara as thermoplastic elastomer composition are known to be utilized as a grip material (e.g., pen grip, assist grip). As set forth in MPEP 2144.07, the selection of a known prima facie obviousness determination.
In light of the Applicant’s disclosure describes a high-friction ink or varnish is a modified acrylic resin that behaves like a rubber material (see page 6, lines 5-10 of specification as filed). Therefore, the modified acrylic resin is reasonably considered a rubber (e.g., elastomeric material) containing an acrylic resin. Given that the thermoplastic elastomer composition of Nozaki in view of Wong and Fujihara comprises an acrylic copolymer and is utilized as a grip, it is clear that the thermoplastic elastomer composition of Nozaki in view of Wong and Fujihara would have reasonably read on the grip enhancement substance recited in claims 3 and 4. 

Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nozaki in view of Wong as applied above, and further in view of Sasaki (JP 2008/049690; “Sasaki”).
Regarding claim 5, as described above, Nozaki in view of Wong teaches a blank that reads on the limitations of claim 1. Nozaki further teaches that the material used for the paper carton (i.e., blank) is a laminated body comprising a paper, a barrier layer, and a polyethylene inner layer and outer layer ([0007, 0011, 0013]).
Nozaki in view of Wong is silent regarding the layer structure of the blank. 
Sasaki teaches a laminate material (i.e., a laminate packing material; blank) useful for a paperboard liquid container ([0001]). The laminate having an inner surface and outside surface (i.e., first planar surface and second planar surface) comprises a thermoplastic (TP) layer (7) on the outer surface of a paperboard layer (6) ([0077, 0088], Fig. 1). The laminate comprises an aluminum barrier layer (12) and a low density polyethylene (LDPE) layer (13) on the inner i.e., anti-slip) ([0079], Fig. 8b). The laminate exhibits excellent surface gloss, does not emit a nasty smell, and is inexpensive to produce ([0053, 0057, 0059]).

    PNG
    media_image6.png
    625
    551
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    381
    466
    media_image7.png
    Greyscale

Figures 1 and 8b of Sasaki illustrating a laminate of the packing material
Nozaki in view of Wong, and Sasaki are both directed towards paper containers useful for containing liquids. It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the blank of Nozaki in view of Wong by using the laminate structure as taught by Sasaki in order to produce a container with excellent gloss, does not emit a nasty smell and is inexpensive to produce (Sasaki [0053, 0057, 0059]).
The paper carton of Nozaki in view of Wong and Sasaki is made of a laminate body comprising a paperboard layer (6) having an inner and outer surface, which reads on a laminate material comprising a paperboard substrate. The paperboard comprises a TP layer (7) on the outside surface, which reads on a first TP layer on the first planar surface. The paperboard comprises an aluminum barrier layer (12) and LDPE layer (13), wherein the barrier layer (12) is 

  Regarding claim 7, Sasaki teaches the line of depression is less than half the thickness of the paperboard (Fig. 3), which reads on the limitation of the paperboard substrate recited in claim 7.

    PNG
    media_image8.png
    453
    532
    media_image8.png
    Greyscale

Figure 3 of Sasaki illustrating the depth of the uneven part 

Response to Arguments
Claim Rejections under 35 U.S.C. 112 (b) or (pre-AIA ), second paragraph
Applicant’s arguments, see page 5 of the remarks, filed 7 October 2019, with respect to the rejection of claims 1, 3-5, 7, 8 and 23-29 under 35 U.S.C. 112(b) or (pre-AIA ), second paragraph have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 112(b) or (pre-AIA ), second paragraph, set forth in the Office Action mailed 6 June 2019 have been withdrawn.

Claim Rejections under 35 U.S.C. 103(a) over Nozaki (JP 2003/276725) in view of Wong et al. (US 2008/0057242), and further in view of Fujihara et al. (US 2009/0105396) or Sasaki (JP 2008/049690).
Applicant’s arguments filed 7 October 2019 have been fully considered but they are not persuasive.
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 5 and 6 of the remarks, Applicant asserts that the lines of depression provided on the container of Nozaki are four parallel straight lines, and that the combination of Nozaki and Wong does not lead to the claimed circular or wave-form lines of depression. 
However, Nozaki teaches a blank provided with uneven parts (X) for slide prevention, improvement in a design, etc., wherein the shapes of X are not limited in geometry, such as circular, quadrilateral or polygon, and can be continuous line or discontinuous shape, such as X1-3 ([0001, 0003, 0009-0010], Figs. 1, 2, and 4). Therefore, Nozaki provides a teaching, suggest, and motivation for one of ordinary skill in the art to form more than one uneven part (X) in any desired shape to prevent sliding with a reasonable expectation of success to arrive at the limitation of the claimed invention.
As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Additionally, as established by MPEP 2144.04 VI (B/C), mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and the particular placement of an element was held to be an obvious matter of design choice. Therefore, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. As such, Applicant’s argument is not found persuasive. 

Regarding argument (2), on page 6 of the remarks, Applicant asserts that there is no teaching in Nozaki or Wong to provide two separate gripping zones or two separate areas having different structures of lines of depression. 
However, Nozaki teaches that the uneven parts (X) may be provided in two or more places, wherein the uneven parts are not limited to geometry such as a circular, quadrilateral, polygon, continuous or discontinuous that is used for slide prevention ([0003, 0009-0010], Figs. 1, 2, and 4). Therefore, Nozaki provides a teaching, suggest, and motivation for one of ordinary skill in the art to form more than one uneven part (X) in any desired shape to prevent sliding with a reasonable expectation of success at arriving at the claimed invention. 
Moreover, as established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art  significant. 
Furthermore, Applicant has not provided any evidence that different shapes or having two separate areas results in patentably distinct from the paper carton of Nozaki in view of Wong. As established by MPEP 2145, if a prima facie case of obviousness is established, the burden shifts to the Applicant to come forward with arguments and/or evidence to rebut the prima facie case. However, arguments of counsel cannot take the place of factually supported objective evidence. As such, Applicant’s argument is not found persuasive.

Regarding argument (3), on page 6 of the remarks, Applicant asserts that Nozaki and Wong do not provide different gripping zones with different physical characteristics that provide different gripping zones that are easier to use for end users. 
However, as described above in arguments 1 and 2, Nozaki teaches that it is well known and well within the abilities of those skilled in the art to form uneven parts (X) on a carton in any desired shape to prevent slipping ([0003, 0009-0010], Figs. 1, 2, and 4).  
Moreover, as established by MPEP 2145 (II), the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.

Regarding argument (4), on pages 6 and 7 of the remarks, Applicant asserts that there would be no need for any additional modification to the lines of depression shown in Nozaki and that any combination would be impermissible hindsight. 
Wong teaches an anti-slip layer of a soft plastic that has good finger-grip texture in the finished article ([0107]). Therefore, Wong provides a teaching, suggestion, and motivation to use an anti-slip soft plastic for good finger-grip texture in combination with the concave portions (X2) of Nozaki to form a paper carton with good finger grips.
Furthermore, as set forth in MPEP 2145 (XA), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. Therefore, no knowledge is gleaned from Applicant’s specification and one of ordinary skill in the art would have reasonably arrived at the limitations of the claimed two gripping zones with different shapes.

Regarding argument (5), on page 7 of the remarks, Applicant asserts that it is not shown where Nozaki discloses two specific areas having different shapes or gripping zones. 
However, Nozaki teaches that the uneven parts (X) may be provided in two or more places, wherein the uneven parts are not limited to geometry such as a circular, quadrilateral, polygon, continuous or discontinuous that is used for slide prevention ([0003, 0009-0010], Figs. 1, 2, and 4). Therefore, Nozaki provides a teaching, suggest, and motivation for one of ordinary skill in the art to form more than one uneven part (X) in any desired shape to prevent sliding with a reasonable expectation of success at arriving at the claimed invention.
While Nozaki does not specifically disclose the specific shapes, as established by MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Therefore, one of ordinary skill in the art would have reasonably arrived at the claimed two gripping zones having different shapes from the teachings of Nozaki. As such, Applicant’s argument is not found persuasive.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Palazzolo (US 4,846,396) – discloses a container formed from a folded blank, wherein the container has an area facilitated to be gripped by a user (e.g., an area at the top of the container) (abstract, col. 1, lines 34-66, col. 2, lines 54-66, Fig. 2).
Franic (US 2011/0113733)- – discloses a container formed from a blank, wherein the container has a sub-panel P30 in various shapes that is a grip area (e.g., an area at the middle of the container ([0001, 0068-0070], Fig. 24-29).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782

/Eli D. Strah/Primary Examiner, Art Unit 1782